Citation Nr: 1418323	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  11-01 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), schizophrenia, and schizoaffective disorder, bipolar type, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD, MDD, schizophrenia, and schizoaffective disorder, bipolar type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to September 1988.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2012, the Veteran testified before the undersigned at a Video Conference hearing.  The hearing transcript is of record.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Veteran's claim for service connection for a chronic mental disability, to include post-traumatic stress disorder (PTSD), schizophrenia, depression, and bipolar disorder, is deemed to include any psychiatric disability, and has been recharacterized as entitlement to service connection for an acquired psychiatric disability, to include PTSD, schizophrenia, depression, and bipolar disorder.

The reopened claim for service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In an unappealed decision issued in June 2005, the Board denied the Veteran's claim for service connection for PTSD, based on a finding that that he was diagnosed with a psychiatric disorder other than PTSD, and his claimed stressors were unconfirmed.

2.  The evidence associated with the claims file subsequent to the June 2005 denial includes evidence that relates to an unestablished fact necessary to substantiate the clam for service connection for an acquired psychiatric disorder, to include PTSD, MDD, schizophrenia, and schizoaffective disorder, bipolar type, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disability, to include PTSD, MDD, schizophrenia, and schizoaffective disorder, bipolar type.


CONCLUSION OF LAW

Evidence received since the final June 2005 Board decision is new and material; therefore, the Veteran's claim of entitlement to service connection for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, MDD, schizophrenia, and schizoaffective disorder, bipolar type is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 20.1103 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001);  
see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

As explained below, the Board has determined that new and material evidence has been submitted to reopen the claim.  Therefore, no further development under the VCAA is required with respect to the claim to reopen.  With respect to the reopened claim, the Board has determined that further development of the record is warranted so that matter is addressed in the remand that follows the order section of this decision.

Claim to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 
38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  
See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.



Analysis

In March 1998, the Veteran filed his initial claim for service connection for bipolar disorder manic depressive.  The RO denied the claim in an April 1998 rating decision.  The Veteran appealed, and the claim was eventually denied by the Board in a June 2000 decision.  In August 2002, the Veteran filed a petition to reopen his claim for service connection for bipolar disorder manic depressive.  The claim was denied again in a December 2002 RO rating decision.  The Veteran did not file an appeal.  In August 2001, the Veteran filed a claim for service connection for PTSD.  The RO denied service connection for PTSD in a December 2001 rating decision.  The Veteran appealed, and the claim was again eventually denied by the Board in a June 2005 decision.  a June 2005 Board decision, the Veteran was denied service connection for PTSD, based on a finding that he was diagnosed with a psychiatric disorder other than PTSD, and his claimed stressors were unconfirmed.  The Veteran did not file an appeal and the decision became final.  The Veteran's current claim to reopen was received in May 2008.

The evidence of record at the time of the June 2005 denial included records of a July 2001 VA mental health evaluation, showing that the Veteran was diagnosed with chronic PTSD, based on his reports of several unsubstantiated stressful events, which he claimed led to the development of his psychiatric disorder, including witnessing a friend die during active duty.  

The pertinent medical evidence added to the record since the June 2005 denial includes, as discussed further below, confirmation from the National Archives & Records Administration that the Veteran's reported stressor of witnessing a friend die during active duty has been conceded.  This new evidence, in conjunction with the evidence already of record, which shows that the Veteran was diagnosed with PTSD related to the confirmed stressor, relates to an unestablished fact necessary to substantiate the claim, i.e. that the Veteran has a psychiatric disability that developed as a result of his active military service, and is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  It is not cumulative.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, MDD, schizophrenia, and schizoaffective disorder, bipolar type, is reopened.


ORDER

New and material evidence has been presented, and the claim for service connection for a chronic mental disability, to include PTSD, schizophrenia, depression, and bipolar disorder, is reopened; the appeal is granted to this extent only.


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 
at 83. 

The Veteran contends that he has a current psychiatric disability, which developed as a result of traumatic incidents that occurred during his active military service.  The Veteran's claimed stressors involve events which he claims he witnessed or participated in while assigned to a military police (MP) unit.

The Veteran's DD Form 214 reflects that his military occupation specialty was administrative specialist.  An April 1983 entry in the service treatment records reflects that the Veteran presented with complaints of nervous shaking and that he was under stress at work.  The entry noted a tremor of the hands, and that the Veteran had just arrived from Germany, and that he worked nights in the MPs as a clerk, and that he had difficulty typing reports correctly.  He was referred to mental health.  Approximately six hours later, he presented with complaints of shaking all over, and that he was unable to take Valium due to the shaking.  He reported that he had worked 36 hours, when he began shaking uncontrollably.  He reported similar episodes since age 18.  The next day, he again presented with complaints of stress and related that he did not like working the midnight shift.  His specific complaint was that he did not like the midnight shift. 

A February 1986 entry in the service treatment records reflects the Veteran was hospitalized in April 1983 for an anxiety reaction, and noted that the acute situational stress apparently had resolved.  A May 1986 Discharge Summary reflects that the Veteran was hospitalized for acute alcoholic intoxication with violent behavior.  The Summary reflects that the Veteran had served four years as an administrative clerk, and that he was married.  The Veteran reported that his wife gave birth to a premature baby who died, and that she recently experienced another premature birth where the baby died.  He reported that he ruminated over the deaths and started having anorexia, sleep disturbance, irritability, and diminished moods.  He then started drinking more.  The examiner noted the Veteran to be depressed and suicidal, though he had no particular plan or real intent.  He was diagnosed with alcohol abuse and entered into the alcohol extended detoxification program, which he completed successfully. 

A November 1988 Community Mental Health Service Questionnaire reflects that the Veteran related that he and his wife had just lost their third child.  He noted that he had experienced trouble with people in his unit and in doing his job, but he provided no specifics.

A July 2001 VA PTSD Assessment note by a clinical psychologist reflects that the Veteran related that, although his primary MOS was administrative specialist, he functioned in other capacities, to include maintaining a state of readiness for nuclear and chemical warfare.  He related that he experienced nightmares with traumatic content three times daily, and an incident when a friend "choked on a bacon rind" in the mess hall and died, despite the Veteran's efforts to save him.  The note reflects that the Veteran was administered the Boston Depression Inventory (BDI), the Modified Injury Severity Scale (MISS), and the Minnesota Multiphasic Personality Inventory-2 (MMPI-2).  The evaluator interpreted the Veteran's responses has having produced essentially invalid results, with grossly elevated validity and clinical scales.  The evaluator opined that the Veteran's results were similar to other Veteran's similarly situated.  The evaluator noted, however, that the MMPI-2 results indicated that depression and anxiety were present, in addition to other pathology such as low self-esteem, familial discord, and excessive guilt and self-punishing thinking.  The evaluator opined that the Veteran's profoundly elevated responses may be interpreted as a plea for help.  The evaluator observed that, while it was not feasible to form a diagnostic impression based on "these protocols," in light of the extensive discussion with the Veteran, the evaluator opined that the Veteran's reported symptomatology was in keeping with that of other Veterans who had participated in trauma-related experiences similar to those described by the Veteran.  The evaluator rendered an Axis I diagnosis of PTSD, chronic, delayed onset, and major depressive disorder, recurrent, moderate.

In his August 2001 statement, the Veteran related that, while assigned to the 110th Military Police, the unit was tasked with guarding nuclear missile sites, where he observed rapes, drug abuse, and terrorist attacks.  While assigned to the 29th Chemical Co., he again observed smuggling, drug abuse, and mental distress.  He also related the experience of the death of his children.  He referred to a friend who died in his arms, and the mental distress of maintaining a high state of alert.

The June 2002 VA PTSD examination report reflects that the examiner reviewed the claim file, the Veteran's computerized treatment records, and noted the July 2001 diagnosis of PTSD and major depressive disorder.  The Veteran reported that he was stationed in Germany for approximately five years, and that he worked as a MP.  He related that he saw all sorts of problems, to include beatings, hate crimes, rape, and other destructive events.  The Veteran related the instance when a friend died in his arms in the mess hall.  The Veteran also related the death of his three children, that he was married twice, and that he lived with his mother and kept to himself.  As concerned the events the Veteran claimed to have witnessed while assigned to a MP unit, the examiner observed that he was not certain if it was the reality or a delusion on the Veteran's part, and there was a tendency towards grandiosity.  The examiner opined that the Veteran's diagnosis was schizophrenia rather than PTSD, and that he suspected that much of the Veteran's content was delusional, and he was not accurate in providing a history.  The examiner rendered an Axis I diagnosis of schizophrenia, undifferentiated type.  However, he did not offer an opinion as to the etiology of the diagnosed disorder.  

In his notice of disagreement, the Veteran again asserted that he led a crew which captured five intruders and killed two, and that he tried to administer aid to a friend who died in the mess hall. 

At the May 2003 Travel Board Hearing, the Veteran related that the friend and fellow soldier who died in his arms was a John Hinkley, and it occurred around November 1981.  In a February 2010 statement, the Veteran indicated that the friend's name was actually "Lester Hinkley."

An April 2010 report from the National Archives & Records Administration indicates that the Veteran's reported stressor of witnessing his friend, John Hinkley, die during active duty had been conceded.  

As such, the Veteran was afforded a VA PTSD examination in June 2010.  The examiner diagnosed schizoaffective disorder bipolar type, polysubstance abuse in full sustained remission, and personality disorder, not otherwise specified with associated schizoid traits.

The examiner noted that the evidence of record showed that the Veteran had struggled with severe alcoholism and other substance abuse, on and off for years, since his teenage years.  He also noted that during treatment at the Dallas VA in August 1997, the Veteran reported a history of blackouts, bizarre dreams, depression, crying spells, irritability, and manic symptoms, and was given a provisional diagnosis of bipolar mood disorder, rule out schizoaffective disorder.  He noted further that while substance abuse could have been adding to these symptoms, the Veteran has continued to show schizoaffective symptoms even during periods of confirmed sobriety.  He noted that the Veteran was administered the Minnesota Multiphasic Personality Inventory-II (MMPI-II) in May 2001, and was given a diagnosis of PTD with associated depression and bipolar disorder.  He also noted that the Veteran's reported stressor of witnessing a friend's death in the mess hall had been conceded.

The examiner concluded that given test results and variability in his report of symptoms and history, there was some concern about validity of some of his reported symptoms, but there was a fairly consistent report of psychosis, in one form or another.  He opined that while the Veteran's symptoms had been interpreted as PTSD, he did not endorse sufficient criteria to warrant a PTSD diagnosis, and as his symptoms appeared more consistent with his psychosis, the more accurate diagnosis was schizoaffective disorder.  In this regard, he noted that while the Veteran had claimed PTSD secondary to various stressors in the military, he did not mention any of those stressors without being questioned about it.  Specifically with regard to the conceded stressor, the examiner noted that the Veteran did not mention it during his current interview and did not seem very focused on it while in the military.  As such, he opined that it was less likely than not that the event would have caused the Veteran's severe psychological symptoms.  The examiner also noted that the Veteran did not report any re-experiencing symptoms during examination.  He also noted that there were clear problems with the Veteran's credibility, including disorganized thinking, being a poor historian and clear attempts to gain compensation for the claimed disability.  Finally, the examiner noted that the results of the Veteran's MMPI-II were invalid and reflected random responding, and that there was sufficient inconsistency and contradiction in his responses to render the test results invalid.  He also noted that previous MMPI-II test results reflected symptom exaggeration/over reporting, even considering his history of psychosis.

The examiner only commented on the Veteran's previous diagnosis of bipolar disorder to say that his claim for that disability had already been rejected.  However, he did conclude that while it is "possible" that there were earlier manifestations of his schizoaffective disorder, "his extensive use of drugs and alcohol cloud that issue [to] the point that accurate assessment of onset of his schizoaffective disorder cannot be stated without resorting to speculation prior to 1997."  The Board finds that the speculative nature of this opinion makes it invalid for evaluation purposes.

The Board finds that the medical opinions of record are conflicting with regard to their diagnoses for the Veteran, and their conclusions as to the etiology of the diagnosed disorders.  Furthermore, the June 2002 examiner did not offer an opinion as to the etiology of the diagnosed schizophrenia, and the June 2010 examiner's opinion with regard to the diagnosed schizoaffective disorder includes an inadequate rationale.  

As such, the Board finds that an additional VA psychiatric examination is required to reconcile these various diagnoses, and to opine on the possible relationship between any acquired psychiatric disability demonstrated by the record and the Veteran's active duty military service.

The Board also notes that during his June 2012 Video Conference hearing, the Veteran testified that he was treated at the Dallas VA Medical Center in 2010, and that he went to recovery there every other day.  The claims file, including the Virtual VA e-folder, does not contain any treatment records dated after November 2002.  As this case is already being remanded for further development, the RO should take this opportunity to obtain any additional treatment records that may be relevant to the claim.

The Veteran is hereby notified that it is the Veteran's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD and/or any other psychiatric disability, including MDD schizophrenia, and schizoaffective disorder, bipolar type.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate the records of such treatment with the claims file.  All development efforts should be in writing and associated with the claims folder/efolder.

The RO should also obtain any outstanding VA medical records dated from November 2002 to the present.  

2.  Then, arrange for the Veteran to be given an examination to determine the etiology of all current acquired psychiatric disorders.  The examiner should review the claims folder and acknowledge such review in the VA examination report or in an addendum, and any indicated studies should be performed. 

If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the elements supporting the diagnosis, to include the stressor(s) and whether such stressor(s) are adequate to support a diagnosis of PTSD.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  The in-service stressor involving an incident when a friend "choked on a bacon rind" and died in the mess hall, despite the Veteran's efforts to save him, is conceded.  

With respect to any other acquired psychiatric disorders found to be present, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more ) that the disorder originated while the Veteran was serving on active duty or is otherwise etiologically related to service. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, the RO or the AMC should re-adjudicate Veteran's claim as one for entitlement to service connection for any acquired psychiatric disability, to include PTSD, MDD schizophrenia, and schizoaffective disorder, bipolar type.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and his representative should be furnished a SSOC, given an appropriate opportunity to respond, and the case should thereafter be returned to the Board for further appellate action, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


